Citation Nr: 0324035	
Decision Date: 09/16/03    Archive Date: 09/23/03

DOCKET NO.  95-42 272	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to service connection for conjunctivitis.

2.  Entitlement to a rating in excess of 20 percent for 
residuals of frostbite to both feet prior to January 12, 
1998.

3.  Entitlement to an increased rating for residuals of 
frostbite of the right foot with Raynaud's phenomenon, 
currently evaluated as 10 percent disabling since January 12, 
1998.

4.  Entitlement to an increased rating for residuals of 
frostbite of the left foot with Raynaud's phenomenon, 
currently evaluated as 10 percent disabling since January 12, 
1998.

5.  Entitlement to an increased rating for peripheral 
neuropathy of the right leg, currently evaluated as 10 
percent disabling.

6.  Entitlement to an increased rating for peripheral 
neuropathy of the left leg, currently evaluated as 10 percent 
disabling.

7.  Entitlement to additional vocational rehabilitation 
benefits.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from August 1983 to August 
1986.

This matter is before the Board of Veterans' Appeals (Board) 
from the Department of Veterans Affairs (VA) Regional Office 
(RO) in Newark, New Jersey.

Service connection was initially established for a bilateral 
frostbite foot injury by a September 1986 rating decision.  
An initial noncompensable (zero percent) rating was assigned.  
An increased rating of 10 percent was subsequently assigned 
by a June 1992 rating decision.  The veteran appealed this 
decision, contending that he was entitled to both a higher 
rating and an earlier effective date.  However, he withdrew 
this appeal by statements dated in February 1995.  38 C.F.R. 
§ 20.204.  Thereafter, a March 1995 rating decision granted 
an increased rating of 20 percent for service-connected 
residuals of frostbite of both feet with sensory neuropathy 
and Raynaud's phenomenon, effective February 18, 1994.  
Additionally, this decision denied service connection for 
conjunctivitis.  The veteran appealed this decision to the 
Board.  In December 1999, the RO assigned separate ratings of 
10 percent for residuals of frostbite with sensory neuropathy 
and Raynaud's phenomenon for both the right and left foot, 
effective January 12, 1998.  Thereafter, in October 2000, the 
RO assigned separate ratings of 10 percent for peripheral 
neuropathy of the right and left leg, effective April 12, 
2000.  

With respect to the vocational rehabilitation claim, a May 
1995 decision reflects that the veteran was offered a program 
of employment placement assistance.  The veteran appealed 
this decision, requesting educational benefits and further 
training.  Moreover, he asserted that the vocational 
rehabilitation counselor who evaluated his case had made 
discriminatory, biased, and racial remarks regarding his 
claim.

The record reflects that the veteran has provided testimony 
at personal hearings before personnel at the RO in July 1995 
and June 1996.  In addition, he provided testimony at a 
personal hearing before a Veterans Law Judge (VLJ) from the 
Board in August 2001.  However, the VLJ who conducted this 
hearing is no longer employed by the Board.  Pursuant to 
38 C.F.R. § 20.707, the VLJ who conducts a hearing shall 
participate in the final determination of the claim.  
Accordingly, the veteran provided testimony at a new hearing 
before the undersigned VLJ in March 2003.

As an additional matter, the Board notes that the veteran 
raised several issues at the March 2003 hearing that have not 
been adjudicated below.  These issues are as follows: whether 
a timely appeal was perfected regarding a claim of 
entitlement to a clothing allowance; entitlement to service 
connection for neurologic damage, to include the upper 
extremities, memory loss, and a seizure disorder; entitlement 
to service connection for impotence, to include as secondary 
to the medications he has been prescribed for his service-
connected disabilities; and entitlement to a total rating 
based upon individual unemployability (TDIU) due to service-
connected disabilities.  Inasmuch as these issues were not 
adjudicated below, they are referred to the RO for 
appropriate action.


REMAND

The Board notes at the outset that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000), codified at 38 U.S.C.A. § 5100 et seq. (West 2002), 
became law.  VA has issued final regulations to implement 
these statutory changes.  See C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2002).  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminated the concept of a 
well-grounded claim and superseded the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Morton 
v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton 
v. Gober, 14 Vet. App. 174 (2000) (per curiam order), which 
had held that VA could not assist in the development of a 
claim that was not well grounded.  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, codified as amended at 38 U.S.C.A. § 
5100 et seq. (West 2002), or filed before the date of 
enactment and not yet final as of that date.  VCAA, § 7(a), 
114 Stat. at 2099-2100.

Here, the record reflects that the last Supplemental 
Statement of the Case (SSOC) was promulgated in October 2000, 
before the enactment of the VCAA.  Under regulations issued 
after enactment of the VCAA, and effective February 22, 2002, 
the Board had been conducting evidentiary development of 
appealed cases directly, under authority provided at 
38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) (2002), and has also 
been providing VCAA notice where an RO has not done so.  In 
this case, under such authority, the undersigned VLJ informed 
the veteran of the VCAA at the March 2003 hearing, and 
summarized the enhanced duty to assist and notify.  However, 
on May 1, 2003, the United States Court of Appeals for the 
Federal Circuit (Federal Circuit) invalidated 38 C.F.R. § 
19.9(a)(2) and (a)(2)(ii).  Disabled American Veterans, et 
al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir., May 1, 2003).  The Federal Circuit held 38 C.F.R. 
§ 19.9(a)(2)(ii) to be invalid because, in providing only 30 
days for an appellant to respond to a notice from the Board 
that information or evidence is needed from the appellant, it 
violated the provision, contained in 38 U.S.C.A. § 5103, of a 
one-year period in which to respond to such a request.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002); Bernard v. Brown, 
4 Vet. App. 384 (1993); VAOPGCPREC 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  That decision 
also emphasized the Board's status as "primarily an 
appellate tribunal," and held 38 C.F.R. § 19.9(a)(2) to be 
invalid because, in conjunction with the amended regulation 
codified at 38 C.F.R. § 20.1304, it purported to allow the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction (AOJ) 
for initial consideration and without having to obtain the 
appellant's waiver.  The Federal Circuit found that, under 
such a procedure, "the veteran is not effectively able to 
object to any of the additional evidence obtained by the 
Board until after the Board weighs the evidence and decides 
the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

In light of the foregoing, the Board believes that the most 
appropriate action is to remand these claims to the RO so 
that the veteran can be provided with the appropriate notice 
under the VCAA regarding his claims, to include what he must 
show to prevail in these claims, what information and 
evidence he is responsible for, and what evidence VA must 
secure.  See generally Quartuccio, supra.

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

Initially, the Board notes that the veteran testified at his 
March 2003 hearing that he had been awarded disability 
benefits from the Social Security Administration (SSA).  
Although the veteran indicated that the SSA's decision was 
based upon the same evidence as contained in his claims 
folder, no specific SSA records are on file.  Thus, there is 
no way for the Board to know what information may be 
contained in these records.  The Court has interpreted the 
duty to assist to include requesting information and records 
from the SSA which were relied upon in any disability 
determination.  See Hayes v. Brown, 9 Vet. App. 67, 74 (1996) 
(VA is required to obtain evidence from the Social Security 
Administration, including decisions by the administrative law 
judge, and give the evidence appropriate consideration and 
weight); Murincsak v. Derwinski, 2 Vet. App. 363, 373 (1992); 
Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also 
38 U.S.C.A. § 5103A(c)(3); 38 C.F.R. § 3.159(c)(2).  
Accordingly, the Board concludes that a request should be 
made for these records.

The Board also notes that the veteran testified at his March 
2003 hearing that he was treated for his service-connected 
disabilities at the VA Medical Center (VAMC).  VA medical 
records which are in existence are constructively of record 
and the failure of the RO or the Board to consider any such 
pertinent records might constitute clear and unmistakable 
error, even though such evidence was not actually in the 
record assembled for appellate review.  38 U.S.C.A. 
§ 5103A(c)(2); 38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 
Vet. App. 611 (1992); VAOPGCPREC 12-95.  While there are 
numerous VA outpatient treatment records on file which are 
dated through August 2001, this does not change the fact that 
the veteran indicated more recent treatment at his March 2003 
hearing.  In circumstances such as these, the Board will not 
speculate as to the probative value, if any, of VA medical 
records not on file.  Consequently, the Board concludes that 
a remand is necessary to obtain these records.

The Board further notes that the veteran has not been 
accorded a VA medical examination for the purpose of 
evaluating his service-connected disabilities of the 
bilateral lower extremities since April 2000.  As such, the 
Board is of the opinion that the evidence may not accurately 
reflect the current severity of the service-connected 
disabilities.  See Caffrey v. Brown, 6 Vet. App. 377, 381 
(1995) (VA was required to afford a contemporaneous medical 
examination where examination report was approximately two 
years old); see also Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Consequently, the Board concludes that a new 
examination is necessary with respect to the veteran's 
increased rating claims.

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 addresses the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

As an additional matter, the Board notes that it does not 
appear that there has been a formal adjudication of the 
veteran's vocational rehabilitation claim since the October 
1995 Statement of the Case (SOC).  No SSOC appears to have 
been promulgated which considers the additional evidence 
added to the record since that adjudication as required by 
38 C.F.R. § 19.31, to include the June 1996 hearing which was 
exclusively in regard to this issue.  The RO must 
readjudicate this issue in light of the additional evidence 
added to the record.

For the reasons stated above, this case is REMANDED for the 
following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. 
§ 5103(a), which requires that the 
Secretary identify for the veteran which 
evidence the VA will obtain and which 
evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
his claims of the impact of the 
notification requirements on his claims. 

2.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

3.  The RO should obtain the names and 
addresses of all medical care providers 
who treated the veteran for his service-
connected residuals of frostbite of the 
right foot with Raynaud's phenomenon, 
residuals of frostbite of the left foot 
with Raynaud's phenomenon, peripheral 
neuropathy of the right leg, and 
peripheral neuropathy of the left leg, 
since April 2000.  After securing any 
necessary release, the RO should obtain 
these records.

4.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded a complete VA 
medical examination by a qualified 
clinician in order to fully assess the 
current nature and severity of his 
service-connected residuals of frostbite 
of the right foot with Raynaud's 
phenomenon, residuals of frostbite of the 
left foot with Raynaud's phenomenon, 
peripheral neuropathy of the right leg, 
and peripheral neuropathy of the left 
leg.  The claims folder must be made 
available to the examiner to review in 
conjunction with the examination.  The 
examiner is asked to provide an opinion 
on what effect the veteran's service-
connected disabilities have on his 
ability to work.

5.  Thereafter, the RO should review the 
claims folder to ensure that the 
foregoing requested development has been 
completed.  In particular, the RO should 
review the examination report to ensure 
that it is responsive to and in 
compliance with the directives of this 
remand and if not, the RO should 
implement corrective procedures.  See 
Stegall v. West, 11 Vet. App. 268 (1998).

6.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issues on appeal 
in light of any additional evidence added 
to the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished an SSOC, which addresses all of the 
evidence obtained after the issuance of the last SSOC, and an 
opportunity to respond.  The case should then be returned to 
the Board for further appellate consideration, if in order.  
By this remand, the Board intimates no opinion as to any 
final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




